Citation Nr: 0428814	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  03-04 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel







INTRODUCTION

The veteran had active service from February 1969 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of May 2002, which denied service connection for chronic 
undifferentiated schizophrenia, as well as PTSD.  Although he 
initiated an appeal as to both issues, in his notice of 
disagreement dated in September 2002, in his substantive 
appeal dated in January 2003, he said he was only appealing 
the issue of service connection for PTSD.  Therefore, the 
Board's jurisdiction is confined to issue involving PTSD.  


FINDINGS OF FACT

1.  Evidence received since an unappealed March 1997 rating 
decision, which denied service connection for PTSD, bears 
substantially and directly on the matter in question, and has 
been found to be so significant that it must be considered in 
order to fairly decide the merits of the claim. 

2.  The veteran did not engage in combat with the enemy, and 
an in-service stressor has not been otherwise confirmed or 
verified.

3.  PTSD, if present, was first demonstrated many years after 
service and it is not etiologically related to any in-service 
occurrence or event.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for PTSD is 
reopened by the submission of new and material evidence.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

2.  PTSD was not incurred during active service.  38 U.S.C.A. 
§§ 1101, 1131, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The RO denied service connection for PTSD in March 1997, and 
the veteran did not appeal that decision; accordingly, the 
rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104 (2004).  However, if new and material 
evidence is received with respect to a claim which has been 
disallowed, the claim will be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108 (West 2002).   

The veteran's application to reopen his claim was received in 
May 2001.  The RO considered the claim on the merits, without 
regard to the finality of the prior rating decision.  
However, whether a claim is reopened is a jurisdictional 
matter, and the Board has an independent legal duty to 
address the "new and material evidence" requirement 
regardless of the actions of the RO.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).

Under the law in effect for the veteran's claim, "new and 
material evidence" is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of a claim.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (2001).  

Evidence of record at the time of the 1997 RO decision 
included service medical records showing a diagnosis of a 
personality disorder, and post-service medical records 
showing psychiatric hospitalizations in 1974 and 1976 for 
treatment of schizophrenia.  Evidence received since then 
includes medical evidence showing a diagnosis of PTSD.  Such 
evidence is new, and is material since it is so significant 
that it must be considered in order to fairly decide the 
merits of a claim.  Accordingly, the claim for service 
connection for PTSD is reopened with the submission of new 
and material evidence, and VA must review the claim in light 
of all the evidence, new and old.  See 38 U.S.C.A. §§ 5108, 
7105; Evans v. Brown, 9 Vet.App. 27 (1996); Manio v. 
Derwinski, 1 Vet.App. 140 (1991).

Moreover, since the RO considered the veteran's claim on the 
merits, and the Board has reopened the claim for merits 
consideration, he was not prejudiced by the RO's failing to 
formally consider the issue of whether new and material 
evidence has been received.  For the same reasons, he will 
not be prejudiced by a Board decision on the merits at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Merits

A.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2004).  

The file shows that by RO correspondence dated in January 
2002, prior to the rating decision on appeal, the veteran was 
informed of the evidence necessary to substantiate his claim.  
He was informed of his and VA's respective obligations to 
obtain different types of evidence.  The May 2002 rating 
decision, the statement of the case dated in January 2003, a 
letter from the RO dated in March 2003, and a May 2003 
supplemental statement of the case also provided information 
regarding the evidence necessary to substantiate his claim, 
his and VA's respective obligations to obtain different types 
of evidence, and the reasons his claim was denied.  Although 
he was not explicitly told to submit all pertinent evidence 
in his possession, the detailed explanations, particularly in 
the January 2002 and March 2003 correspondence, served to 
convey that information.   

With respect to the duty to assist, in March 2002, the 
veteran provided a list of facilities from which he said he 
had been treated for psychiatric conditions, including PTSD, 
since discharge.  VA treatment records identified by the 
veteran were obtained.  Private treatment records were 
already of record, with the exception of an October 1990 
outpatient report for which the veteran did not provide 
sufficient identifying information.  In any event, a record 
of such treatment is not essential in this case, where there 
is a post-service diagnosis of PTSD, but no evidence of a 
specific stressor.  There has been no other potentially 
relevant evidence identified by the veteran which has not 
been obtained.  

Thus, the Board finds that the notice and duty to assist 
provisions of the law have been met.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

B.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  However, personality 
disorders as such are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).  

The veteran contends that he suffers from PTSD as a result of 
his Vietnam experiences.  However, the veteran is a layman, 
and, as such, is not competent to prove a matter requiring 
medical expertise, such as a diagnosis or opinion as to 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 495 (1992).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f). See also Cohen v. Brown, 
10 Vet. App. 128 (1997).  The Board notes that the diagnostic 
criteria, including those related to stressors, set forth in 
The American Psychiatric Association: Diagnostic And 
Statistical Manual Of Mental Disorders, (4th ed. 1994) (DSM-
IV) for mental disorders have been adopted by the VA.  38 
C.F.R. § 4.125.  According to the updated criteria, a 
diagnosis of PTSD requires that a veteran be exposed to a 
traumatic event and a response involving intense fear, 
helplessness, or horror.

Service medical records do not show any psychiatric history, 
complaints, or abnormalities on the entrance examination in 
February 1969.  In March 1969, the veteran was referred for a 
mental hygiene consultation, for a security clearance.  He 
had reportedly been arrested a week before his entrance into 
service on an obscenity charge, but gave a logical, coherent 
explanation of the circumstances, and he said the charges had 
been dropped.  He had previously had a disciplinary problem 
in service as well.  The diagnosis was passive aggressive 
reaction, which existed prior to service.  The doctor opined 
that the veteran was not mentally ill.  

In October 1969, a neuropsychiatric examination was 
conducted, which resulted in a diagnosis of sociopathic 
personality, chronic, severe, which existed prior to service.  
He was noted to have been in Vietnam for one month.  The 
veteran reportedly had a long history of sociopathic 
behavior, beginning in childhood, when he had been placed in 
several foster homes because it was thought his parents could 
not handle his behavior which  involved fighting, stealing, 
and truancy.  He had reportedly been accused of shooting a 
policeman, and after serving 9 months of a 3-year sentence, 
he had been released after 9 months to enlist in the Army.  
Since then, he had received 4 Article 15's while in basic 
training, 2 while in AIT, and since his arrival in Vietnam a 
month earlier, he had been absent without leave twice.  On 
mental status examination, there was no evidence of a 
psychosis, incapacitating neurosis, or organic brain disease.  
He had good memory and continuity of thought.  It was noted 
that there was no psychiatric disease warranting a medical 
board.  In November 1969, he was convinced in a special 
court-martial of various offenses, including a threat to kill 
another soldier.  He was administratively discharged from 
service in December 1969, due to a character and behavior 
disorder.  

Subsequent to service, in October 1974, the veteran was 
brought from a parish prison to the Charity Hospital, in an 
agitated, uncooperative state.  He had gross paranoid 
delusions and loosening of associations.  He was treated with 
psychotropic medication.  He was transferred to a state 
hospital, on a commitment.  Records from that hospital show 
that several days later, his schizophrenia was noted to be in 
remission, and he was discharged.  

The veteran was hospitalized from April to May, 1976, in 
Northville State Hospital for treatment of chronic 
undifferentiated schizophrenia.  He improved during 
treatment.  

In February 1993, he was hospitalized in a VA facility, for 
treatment in a substance abuse treatment program.  He 
reported a history of chronic crack cocaine use, continuous 
since 1986, except for a 30 day hospitalization in 1991 for 
PTSD.  After treatment in the substance abuse program, he was 
to be referred to a PTSD treatment program, but he left the 
facility with an irregular discharge prior to completing the 
substance abuse treatment program.  

Records from the Rosenblum Mental Health Center show that the 
veteran was initially evaluated in March 2002.  He said he 
had been diagnosed with PTSD since 1974.  He reported having 
been in jail for 5 years.  The impression was psychosis not 
otherwise specified, and rule out PTSD.  In a June 2002 
evaluation, he reported hallucinations.  The impression was 
psychotic disorder, not otherwise specified, and PTSD, 
chronic.  

In a statement of his claimed stressors, dated in February 
2002, the veteran said that while in Vietnam, he had blanked 
out for a few days, and, when he regained his memory, he was 
in jail, and later court-martialed.  He said he did not 
remember what had happened, but said that ever since, he had 
suffered from headaches, stress, and nervous conditions.  

As indicated above, one of the essential features of a valid 
diagnosis of PTSD is exposure to a stressor, i.e., a 
traumatic event and a response involving intense fear, 
helplessness, or horror.  It has not been indicated that he 
was in combat (although he sustained a gunshot wound after 
service, in 1979).  If it is not shown that a veteran engaged 
in combat, his assertions of service stressors are not 
sufficient to establish their occurrence.  Rather, his 
alleged service stressors must be established by official 
service records or other credible supporting evidence.  
38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 
(2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. 
Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 
283 (1994).  

The veteran states that he does not recall what happened in 
Vietnam, and the service department records indicate that he 
was AWOL, hospitalized, or imprisoned during much of the 4 
months he was in Vietnam.  None of the medical records 
showing a diagnosis of PTSD contain any mention of a specific 
stressor.  Thus, there is no verified, or verifiable, 
stressor of record.  Without this essential element in 
establishing entitlement, there is no basis on which to grant 
service connection for PTSD.  Further, without a stressor, an 
examination to verify whether the veteran currently has PTSD 
is not warranted.  See 38 C.F.R. § 3.159(c)(4).

The veteran contends that he began experiencing symptoms of 
PTSD while in service.  However, service medical records show 
only a personality disorder in service, which is not a 
disability for which service-connection may be granted.  
38 C.F.R. § 3.303(c).  As noted above, the veteran is not 
competent to provide a diagnosis for his in-service symptoms; 
such requires medical expertise.  See Espiritu, supra.  

The Board finds that the evidence establishes that PTSD, if 
present, was not of service onset, or due to any in-service 
events.  The preponderance of the evidence is against the 
claim for service connection for PTSD; thus the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir.).




ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



